                    UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION

HEATHER HOPPER,                            JUDGMENT IN A CIVIL CASE
Individually and on behalf
of others similarly situated,

      Plaintiff,

vs.

CANTON PEDIATRIC DENTISTRY                 CASE NO: 19-1071-STA-jay
P.C., ET AL.,

      Defendants.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the Notice
of Voluntary Dismissal entered on June 17, 2019, this cause is
hereby DISMISSED with prejudice.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 6/17/2019                     THOMAS M. GOULD
                                    Clerk of Court

                                           s/Maurice B. BRYSON
                                    (By)    Deputy Clerk
